Citation Nr: 0307112	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-10 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to March 16, 2001, for 
dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from November 1943 to December 
1944.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the New York, New York, Regional 
Office (RO).


FINDINGS OF FACT

1.  A May 1965 Board decision granted the veteran service 
connection for multiple sclerosis.  An August 1965 RO 
decision assigned a 60 percent evaluation therefor, 
determined that the veteran was totally disabled and 
unemployable due to the service-connected disability, and 
assigned a total disability rating.

2.  A February 1967 RO decision, noting that the veteran 
reported that he had been employed, terminated the total 
disability rating.  An April 1979 RO decision again granted a 
total disability rating effective March 22, 1979.

3.  The veteran died December [redacted], 1994.  The cause of death 
was cardiopulmonary arrest due to adenocarcinoma of the lung, 
due to or as a consequence of multiple sclerosis.

4.  At the time of the veteran's death, the total disability 
rating was still in effect and had been so since March 22, 
1979.


CONCLUSION OF LAW

The criteria for an effective date of December 1, 1994, for 
dependency and indemnity compensation, have been met.  38 
U.S.C.A. §§ 5103A, 5107(b), 5110(d)(1) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.400(c)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted just prior to this appeal.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  In view 
of the result reached herein, however, further discussion of 
VCAA is deemed unnecessary.

A May 1965 Board decision granted service connection for 
multiple sclerosis.  An August 1965 RO decision assigned a 60 
percent evaluation for multiple sclerosis, determined that it 
rendered the veteran totally disabled and unemployable, and 
assigned a total disability rating.  The veteran later 
reported employment, so the total disability rating was 
terminated.  However, an April 1979 RO decision noted that 
the veteran was not employed, and action was taken to restore 
a total disability rating effective March 22, 1979.

The claim file includes a Report of Contact, VA Form 119, 
dated December 29, 1994.  The author noted that the appellant 
called to report that  the veteran had died on December [redacted], 
1994.  In a notation on the form, the author asked that the 
appellant be sent VA Forms 530 and 534, Application for 
Burial Benefits and Application for Dependency and Indemnity 
Compensation, respectively.  The file does not include a file 
copy of the letter sent the appellant, but it does include a 
copy of the veteran's death certificate, stamped received on 
January 19, 1995, indicating that the veteran died of 
cardiopulmonary arrest, due to adenocarcinoma of the lung, 
due to or as a consequence of multiple sclerosis.  It also 
includes a VA Form 530 stamped received on January 31, 1995.  
In response to the question in block 9 on the form, "Are you 
claiming that the cause of death was due to service," the 
appellant checked "No."

The file also includes a letter to the appellant on VA Form 
20-8992, dated February 9, 1995, asking for a copy of the 
veteran's death certificate.  The letter bears an annotation 
by the appellant indicating that she had previously submitted 
a copy of her husband's death certificate.  A copy of the 
death certificate, is stapled to an envelope from the 
appellant postmarked February 15, 1995.  A VA Form 21-8947, 
Compensation and Pension Award, dated June 11, 1995, shows 
that the appellant was awarded burial benefits of $885.  The 
form also bears the notation, "Special para. code defer 
service connection."  

In March 2001, the appellant filed VA Form 534 for dependency 
and indemnity compensation.  The June 2001 RO decision noted 
that the veteran died of a service-connected disability, 
awarded dependency and indemnity compensation, and a notice 
letter advised the appellant that benefits would start April 
1, 2001.  The appellant disagrees with the effective date.

Dependency and indemnity compensation is paid to the 
surviving spouse of a veteran who dies from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).  It is also paid to the surviving 
spouse of a veteran who had a total disability rating at the 
time of his death and had been continuously so rated for at 
least the ten years prior to death.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2002).  Clearly, in view of the 
cause of the veteran's death, and the fact that his total 
disability rating had been in effect since March 22, 1979, 
the appellant was entitled to dependency and indemnity 
compensation effective December 1, 1994.  38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  The question is when 
did she first file a claim. 

The appellant contends that, soon after her husband's death, 
she received a letter advising her that, unless she claimed 
dependency and indemnity compensation within one year of her 
husband's death, the effective date of any subsequent award 
would be the date the claim was received.  At her November 
2002 hearing, she submitted that letter which was dated 
February 1995.  She further contends that she submitted a VA 
Form 534 for dependency and indemnity compensation, but the 
form was handed back to her by a VA employee named Ruth who 
told her she was not eligible for the benefit.

It is the Board's responsibility to weigh the evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In this 
case, the Board finds the appellant's contentions and sworn 
testimony credible.  Further, the Board concludes that an 
oral communication error was made by a VA clerk when the 
appellant sought dependency and indemnity compensation in 
1995.  The mistake is understandable in view of the fact that 
the appellant said in her claim for burial benefits that her 
husband's death was not due to a service-connected 
disability.  Indeed, at the November 2002 hearing, she still 
testified that she claimed nonservice-connected burial 
benefits because her husband died of lung cancer, a 
nonservice connected disorder.  Clearly, the appellant has 
operated under a misunderstanding as to the definition of 
service connection and as to her rights as the surviving 
spouse of a veteran rated totally disabled for more than a 
decade.  As confirmation, the Board notes that the file 
includes a September 2001 letter advising the appellant that 
she actually was entitled to a burial benefit greater than 
the one paid her in 1995.

Simply put, the Board finds credible the assertion that a VA 
employee when told that the veteran died of lung cancer, and 
when orally told in person by the appellant that the veteran 
was not service connected for lung cancer hand returned the 
claim to the appellant without further action by a rating 
board, advising the appellant that the claim had no merit.  
This action was erroneous, and it acted to the prejudice of 
the appellant.  Therefore, the Board will assign an effective 
date of December 1, 1994, for an award of dependency and 
indemnity compensation.


ORDER

An effective date of December 1, 1994, is granted for 
dependency and indemnity compensation.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

